Case 8:19-cv-02192-GW-AS Document 1 Filed 11/12/19 Page 1 of 6 Page ID #:1



1    John P. Schnurer, Bar No. 185725
     JSchnurer@perkinscoie.com
2    Yun (Louise) Lu, Bar No. 253114
     LLu@perkinscoie.com
3    Kyle R. Canavera, Bar No. 314664
     KCanavera@perkinscoie.com
4    PERKINS COIE LLP
     11452 El Camino Real, Suite 300
5    San Diego, CA 92130-2080
     Telephone: 858.720.5700
6    Facsimile: 858.720.5799
7    Attorneys for Plaintiffs
     TCT MOBILE (US) INC. AND HUIZHOU TCL
8    MOBILE COMMUNICATION CO. LTD.
9                        UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
12   TCT MOBILE (US) INC. AND                Case No.: 8:13-cv-2192
     HUIZHOU TCL MOBILE
13   COMMUNICATION CO. LTD.,                 COMPLAINT FOR
                                             DECLARATORY JUDGMENT
14                    Plaintiffs,
15        v.                                 DEMAND FOR JURY TRIAL
16   ANCORA TECHNOLOGIES, INC.,
17                    Defendant.
18
19
20
21
22
23
24
25
26
27
28
Case 8:19-cv-02192-GW-AS Document 1 Filed 11/12/19 Page 2 of 6 Page ID #:2



1          Plaintiffs TCT Mobile (US) Inc. (“TCT US”) and Huizhou TCL Mobile
2    Communication Co. Ltd. (“Huizhou TCL”) (collectively “TCL”) hereby bring this
3    Complaint for Declaratory Judgment against Defendant Ancora Technologies, Inc.
4    (“Ancora”), and states as follows:
5                                NATURE OF THE CASE
6          1.     TCL seeks a declaratory judgment that TCL does not infringe U.S.
7    Patent No. 6,411,941 (the “’941 Patent”). A true and correct copy of the ’941
8    Patent is attached as Exhibit A.
9          2.     This relief is necessary because Ancora filed a lawsuit alleging that
10   TCL products are used in infringement of the ’941 Patent in a case captioned
11   Ancora Technologies, Inc. v. TCL Corp., No. 4:19-cv-00624 (E.D. Tex.) (Amended
12   Complaint filed Sept. 12, 2019) (the “Texas Lawsuit”). A true and correct copy of
13   the Amended Complaint from the Texas Lawsuit is attached as Exhibit B. Ancora
14   accuses the following entities of infringement in the Texas Lawsuit: TCL Corp.;
15   TCL Communication Ltd.; TCL Communication Technology Holdings Ltd.; TCT
16   Mobile International Ltd.; TCT Mobile, Inc.; TCT Mobile (US) Inc.; and TCT
17   Mobile (US) Holdings Inc. Most of the defendants in the Texas Lawsuit are not
18   involved with the manufacture, use, sale, or offer for sale of the accused TCL
19   products in the United States or importation of the accused TCL products into the
20   United States.
21         3.     The TCL products accused in the Texas Lawsuit are manufactured by
22   Huizhou TCL. Huizhou TCL is not a defendant in the Texas Lawsuit.
23         4.     The TCL products accused in the Texas Lawsuit are imported into the
24   United States by TCT US. While TCT US is a defendant in the Texas Lawsuit,
25   venue there is improper under the statute governing venue in actions for patent
26   infringement, 28 U.S.C. § 1400(b).
27         5.     TCL does not infringe the ’941 Patent. Therefore, a substantial,
28   continuing, and justiciable controversy exists between TCL and Ancora.
     COMPLAINT FOR                         -1-    Case No. 8:13-cv-2192
     DECLARATORY JUDGMENT
Case 8:19-cv-02192-GW-AS Document 1 Filed 11/12/19 Page 3 of 6 Page ID #:3



1                                          THE PARTIES
2           6.     Huizhou TCL is a company organized and existing under the laws of
3    China with its principal place of business at No. 86 Hechang Qi Lu Xi, Zhongkai
4    Gaoxin District, Huizhou City, Guandong Province, P.R. China.
5           7.     TCT US is a corporation organized and existing under the laws of
6    Delaware with its principal place of business at 25 Edelman, Suite 200, Irvine,
7    California, 92618.
8           8.     On information and belief, Ancora Technologies, Inc. is a corporation
9    organized and existing under the laws of Delaware with its principal place of
10   business at 23977 S.E. 10th Street, Sammamish, Washington 98075. Ancora may
11   be served via its registered agent, Harvard Business Services, Inc., 16192 Coastal
12   Hwy., Lewes, DE 19958.
13                              JURISDICTION AND VENUE
14          9.     This Court has subject matter jurisdiction over this action under
15   28 U.S.C. §§ 2201, 2202, 1331, and 1338(a), because this action arises under the
16   laws of the United States, in particular the Patent Act of the United States,
17   35 U.S.C. § 100 et seq., and seeks relief under the Federal Declaratory Judgment
18   Act.
19          10.    Venue is proper in this district pursuant to at least 28 U.S.C. § 1391(b),
20   because a substantial part of the events at issue in this action is whether TCT US
21   commits acts of infringement in the United States, and TCT US has its principal
22   place of business in this district.
23          11.    This Court has personal jurisdiction over Ancora at least because:
24   Ancora has waived any challenge to personal jurisdiction by bringing lawsuits in
25   this Court asserting the ’941 Patent against other parties, see Ancora Techs., Inc. v.
26   Apple, Inc., No. 2:10-cv-10045 (C.D. Cal.) (complaint filed Dec. 29, 2010), Ancora
27   Techs., Inc. v. Toshiba Am. Info. Sys., Inc., No. 8:08-cv-00626 (C.D. Cal.)
28   (complaint filed June 6, 2008); and Ancora served process on TCT US and other
     COMPLAINT FOR                           -2-      Case No. 8:13-cv-2192
     DECLARATORY JUDGMENT
Case 8:19-cv-02192-GW-AS Document 1 Filed 11/12/19 Page 4 of 6 Page ID #:4



1    defendants in California pursuit to the Texas Lawsuit, see Ancora Techs., Inc. v.
2    TCL Corp., No. 4:19-cv-00624 (E.D. Tex.), Dkt. Nos. 18–20.
3          12.    An actual controversy exists between TCL and Ancora due to
4    Ancora’s assertion of the ’941 Patent against TCL in the Texas Lawsuit.
5                               FACTUAL BACKGROUND
6          13.    In the Texas Lawsuit, Ancora alleges that the following TCL products
7    are used in infringement of the ’941 Patent: Alcatel 3c/33x/3v/3L; Alcatel
8    1c/1x/1/1t7/1T10; Alcatel A3/A3XL/A7XL/A7/A2XL/A3A; Alcatel A5; Alcatel
9    IDOL 4/4S/5; Alcatel POP 4/4S/4PLUS; Alcatel PIXI 4(4)/4(5)/4(6); Blackberry
10   KeyONE; and Blackberry Key2 (“Accused Products”).
11         14.    All of the Accused Products are manufactured only by Huizhou TCL.
12   As indicated in TCL’s most recent publicly available annual report, a true and
13   correct copy of which is attached as Exhibit C, Huizhou TCL is the only TCL entity
14   whose principal activities include manufacturing. See Exhibit C at p. 11.
15         15.    In the Texas Lawsuit, Ancora accuses TCT US, inter alia, of
16   infringing the ’941 Patent by making, using, selling, and/or offering to sell in the
17   United States or importing into the United States the Accused Products. But venue
18   is improper as to TCT US in the Texas Lawsuit, because TCT US neither resides in
19   nor has a regular and established place of business in the Eastern District of Texas.
20   See 28 U.S.C. § 1400(b). TCT US does reside in the Central District of California,
21   and this District would have been a proper venue for Ancora’s lawsuit.
22         16.    TCL contends that it has the right to make, use, sell, and/or offer to sell
23   in the United States and import into the United States the Accused Products.
24                                         COUNT I
25            (DECLARATORY JUDGMENT OF NON-INFRINGEMENT)
26         17.    TCL incorporates paragraphs 1 through 16 of this Complaint as if set
27   forth fully herein.
28
     COMPLAINT FOR                             -3-       Case No. 8:13-cv-2192
     DECLARATORY JUDGMENT
Case 8:19-cv-02192-GW-AS Document 1 Filed 11/12/19 Page 5 of 6 Page ID #:5



1           18.   On information and belief, Ancora is the alleged owner of the ’941
2    Patent with all applicable rights to license and assert the ’941 Patent. See Exhibit B
3    at ¶ 25.
4           19.   As described previously, Ancora alleges that the Accused Products are
5    used in infringement of the ’941 Patent, including asserting that TCT US infringes
6    the ’941 Patent.
7           20.   However, TCL, through its making, using, selling, offering to sell,
8    and/or importing of the Accused Products, does not infringe and has not infringed
9    any claim of the ’941 Patent.
10          21.   Therefore, there is an actual, substantial, continuing, and justiciable
11   controversy between TCL and Ancora regarding whether TCL infringes the ’941
12   Patent.
13          22.   Accordingly, TCL is entitled to a declaratory judgment that TCL does
14   not infringe, directly or indirectly, any claim of the ’941 Patent.
15                                   PRAYER FOR RELIEF
16          WHEREFORE, TCL respectfully prays for entry of judgment in its favor and
17   against Ancora as follows:
18          A.    For judgment that TCL has not infringed and does not infringe any
19   claim of the ’941 Patent;
20          B.    For a preliminary and permanent injunction precluding Ancora, its
21   officers, directors, employees, agents, and all other persons acting in concert or
22   participation with them from suing for infringement or otherwise asserting
23   infringement of the ’941 Patent against TCL;
24          C.    For costs and reasonable attorneys’ fees incurred in connection with
25   this and related actions;
26          D.    For a finding that this case is exceptional; and
27          E.    For such other and further relief as the Court deems just and proper.
28
     COMPLAINT FOR                             -4-       Case No. 8:13-cv-2192
     DECLARATORY JUDGMENT
Case 8:19-cv-02192-GW-AS Document 1 Filed 11/12/19 Page 6 of 6 Page ID #:6



1                               DEMAND FOR JURY TRIAL
2          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, TCL hereby
3    demands a jury trial on all issues so triable.
4
5
     DATED: November 12, 2019                         PERKINS COIE LLP
6
7                                                     By: /s/ John P. Schnurer
                                                         John P. Schnurer, Bar No. 185725
8                                                        JSchnurer@perkinscoie.com
                                                         Yun (Louise) Lu, Bar No. 253114
9                                                        LLu@perkinscoie.com
                                                         Kyle R. Canavera, Bar No. 314664
10                                                       KCanavera@perkinscoie.com
11
                                                      Attorneys for Plaintiffs
12                                                    TCT MOBILE (US) INC. AND
                                                      HUIZHOU TCL MOBILE
13                                                    COMMUNICATION CO. LTD.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     COMPLAINT FOR                              -5-       Case No. 8:13-cv-2192
     DECLARATORY JUDGMENT
